Case 3:14-cr-00175-WHA Document 1023-10 Filed 03/01/19 Page 1 of 3




                EXHIBIT 10
                                           Case 3:14-cr-00175-WHA Document 1023-10 Filed 03/01/19 Page 2 of 3
                                                                Top 20 Largest California Wildfires
                    FIRE NAME(CAUSE)                                       DATE                        COUNTY                            ACRES             STRUCTURES                  DEATHS

 ^ MENDOCINO COMPLEX                                                  July 2018
                                                                                             Colusa County, Lake County,
                                                                                                                                          459,123                    280                  1
     (Under Investigation)                                                                Mendocino County & Glenn County

 2   THOMAS(Under Investigation)                                 December 2017                Ventura & Santa Barbara                     281,893                    1,063                2
                                                                                                                                                                 '        'ssy.rv.


 3   CEDAR (Huitwn                                                  October 2003                                                          273,246                  2.820                 15
                                                                            ueiyTti':'.


                                                                                                                                       271,911 CA /
 4   RUSH (Lightning)                                               August 2012                         Lassen                                                        0                   0
                                                                                                                                        43,666 NV
                                                              Ir^    'v     *                                                                                    rc-£2^EMi-c-aS.
 5   RIM(Human Related)                                             August 2013                        Tuolumne                           257,314                    112


 6   2^CA (Human Related)                                             July 2007                     Santa Barbara                         240,207                     1


 7   CARR(Human Related)                                              July 2018             Shasta County, Trinity County                 229,651                  1,614

 8   MATILIJA (Undetermined)                                     September 1932                         Ventura                           220,000                     0


 9   WITCH (Powerlines)                                             October 2007                       San Diego                          197,990                    1,650

 10 KLAMATH THEATER COMPLEX (Lightning)                               June 2008                         Siskiyou                           192,038                    0


 11 MARBLE CONE(Lightning)                                                July 1977                    Monterey                            177,866

 12 LAGUNA(POWERLINES)                                           September 1970                        San Diego                           175,425                   382
                                                                                                                                                          nift" •Trirngirf'n''.. stw
 13 BASIN COMPLEX(Lightning)                                          June 2008                        Monterey                            162,818 ^                  58


 14 DAY FIRE(Human Related)                                      September 2006                         Ventura                            162,702                    11


 15 STATION(Human Related)                                           August 2009                      Los Angeles                          160,557                   209


 16 CAMP FIRE (Under Investigation)                                 November 2018                         Butte                    !       153,336                18,804

 17 ROUGH (Lightning)                                                     July 2015                      Fresno                            151,623                    4


 18 McNALLY(Human Related)                                                July 2002                      Tulare                            150,696                    17


 19 STANISLAUS COMPLEX(Lightning)                                    August 1987                       Tuolumne                            145,980                    28


 20 BIG BAR COMPLEX (Lightning)                                      August 1999                         Trinity                           140,948                    0




*There is no doubt that there were fires with significant acreage burned in years prior to 1932, but those records are less reliable, and this list is meant to give an overview
of the large fires in more recent times.
**This list does not include fire jurisdiction. These are the Top 20 regardless of whether they were state, federal, or local responsibility.
                                                                                                                                                                                       2/19/2019
                                Case 3:14-cr-00175-WHA Document 1023-10 Filed 03/01/19 Page 3 of 3
                                             Top 20 Most Destructive California Wildfires
                FIRE NAME(CAUSE)                                 DATE                          COUNTY                              STRUCTURES       DEATHS

 1   CAMP FIRE (Under Investigation)                       November 2018                      Butte County               153,336       18,804            85

 2 TVB'BS (Electncal)                                          October 2017                 Napa & Sonoma                36,807         5,636            22
                                                           .          ;■   r-l.-S".:


 3 TUNNEL - Oakland Hills(Rekindle)                            October 1991                     Alameda                   1,600         2,900            25


 4 CEDAR(Human Related)                            '           October 2003                    San Diego                 273,248        2,820            15


 5 VALLEY (Electrical)                                     September 2015                 Lake, Napa & Sonoma            76,067         1,955            4


 6 WITCH(Powjerli/ics^                                         October 2007                    San Diego                 197,990
                                                                                                                                             wmmi   m.

 7 WOOLSEY(Under Investigation)                            November 2018                        Ventura                  96,949         1,643

 8 CARR (Human Related)                                         July 2018              Shasta County, Trinity County I   229,651        1,614

 9 NUNS (Poioer/me;                                            October 2017                      Sonoma                   54,382        1,355

 10 THOMAS(Under Investigation)                            December 2017                 Ventura & Santa Barbara         281,893        1,063

 11 OLD (Human Related)                                        October 2003                  San Bernardino              91,281         1,003

 12 JONES(Undetermined)                                        October 1999                      Shasta                  26,200          954


 13 BUTTE (Powej-lines)                                    September 2015                 Amador & Calaveras             70,868          921


 14 ATLAS(Powerline)                                           October 2017                  Napa & Solano                51.624         783


 15 PAINT (Arson;                                               June 1990                    Santa Barbara                4,900

 16 FOUNTAIN (Arson)                                           August 1992

 17 SAYRE (Misc.;                                          November 2008                       Los Angeles                11,262

 18 CITY OF BERKELEY(Powerlines)                           September 1923                        Alameda

 19 HARRIS(Undetermined)                                       October 2007                     San Diego                 90,440

 20 REDWOOD VALLEY (Powerline)                                 October 2017                     Mendocino                 36,623

                                                                                                                                                    'S4L^
                                                                                                                                                    mFIRBl


**"Structures" include homes, outbuildings (barns, garages, sheds, etc) and commercial properties destroyed.
***This list does not include fire jurisdiction. These are the Ton 20 reeardless of whether they were state, federal, or local responsibility.       2/19/2019
